Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 11 and 16.
b.	Claims 1-20 are pending on the application.
Drawings
2.	The drawings were received on 09/11/2020.  These drawings are review and accepted by examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Thottethodi et al (US Pat 9,065,722).
	Regarding to independent claim 1, Thottethodi et al in Figures 1-6 are directly discloses a system (a processing system 100, 400, Figures 1 and 4; respectively) comprising:
a memory device (memory die 110) comprising a plurality of dice (a plurality of dice stacks 104); and 
a processing device (a routing logic 127 and 400), operatively coupled to the memory device (memory die 110, the routing logic 127 is implemented on a single die and distributed across multiple die in the vertical die stack 110, column 4, lines 66 to column 5, lines 23), the processing device (the routing logic 127 and 400) to perform operations, comprising:
receiving a memory operation (a CPU 105) to program a set of pages of data across at least a subset of the plurality of dice (stack die 104, the cpu 105 at die generates a memory write request to stack die 104); partitioning the set of pages into a set of partitions (routing partition table 406); programming the set of partitions to the plurality of dice (stack die 104); and storing, in a metadata table, at least one bit to indicate that the set of pages is partitioned (routing partition table 406, the routing partition table are used to specify the routing paths to be implement by the router partition of a multi-hop in the processing device, see at least in Figures 1 and 4, column 4, lines 66 to column 6, lines 59 and column 9, lines 37 to column 10, lines 54 and the related disclosures).  
Allowable Subject Matter
4.	Claims 2-10, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the system of claim 1, wherein the operations further comprise: associating a first partition of the set of partitions with a first block family; and assigning the first block family to a first threshold voltage offset bin (claims 2-3), the system, wherein the operations further comprise, in response to determining that at least a specified period of time elapses before a partition of the set of partitions has been fully programmed: writing a randomized pattern data to fully program the partition; and associating the partition with a block family (claim 4), the system, wherein each partition of the set of partitions is of a fixed length comprising a number of the set of pages, and wherein the operations further comprise storing, in the metadata table, a value indicative of the fixed length (claims 5-6), the system, wherein each partition is a numbered portion of the set of pages, the set of partitions comprises a maximum number of variable-length partitions, and the operations further comprise storing, in the metadata table in association with the set of pages, an address of a last valid page that was written for each numbered portion of the set of pages (claims 7-8), the system, wherein the set of partitions comprises a variable number of fixed-length and variable-length partitions, and wherein the operations further comprise storing a value identifying each variable-length partition in an array with a multiple-linked list structure of tracking the variable-length partitions (claim 9) and the system, wherein the operations further comprise: determining a data state metric value representative of the set of pages; and setting a length of each partition of the set of partitions based on the data state metric value (claim 10).  
5.	Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 11: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “receiving, by a memory sub-system of a memory device, a memory operation to program a set of pages of data across at least a subset of a plurality of dice of the memory device; partitioning, by a processing device of the memory sub-system, the set of pages into a set of fixed-length partitions, wherein each fixed-length partition is a numbered sub-group of the set of pages; programming, by the processing device, the set of fixed-length partitions to the plurality of dice; and storing, by the processing device in a metadata table, a value to indicate a size of each fixed-length partition” in a method as claimed in the independent claim 11.  Claims 12-15 are also allowed because of their dependency on claim 11; or
Per claim 16: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “receiving, by a memory sub-system of a memory device, a memory operation to program a set of pages of data across at least a subset of a plurality of dice of the memory device; partitioning, by a processing device of the memory sub-system, the set of pages into a set of variable-length partitions, wherein each variable-length partition is a numbered sub-group of the set of pages; programming, by the processing device, the set of variable-length partitions to the plurality of dice; and storing, by the processing device in a metadata table, an address of a last valid page that was written for each numbered sub-group of the set of pages” in a method as claimed in the independent claim 16.  Claims 17-20 are also allowed because of their dependency on claim 16.
                                        Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pawlowski (US. 11,119,946) discloses a system that includes at least one memory device and more specifically to code-word rotation for zone grouping of media codewords.
	Muchherla et al (US. 11,360,677) discloses a system includes a memory device having multiple of dice and a processing device operatively coupled to the memory device.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.